Hadley, J.
Appellee, the Board of Commissioners of the County of Miami, on December 18, 1905, entered into a contract, in writing, with Lehman & Schmitt, architects, for the preparation of plans and specifications for a courthouse in said county, and the superintendence of the construction thereof. Appellant, as a taxpayer and aggrieved thereby, filed his affidavit and bond for an appeal to the Miami Circuit Court from said action of said board, under §7859 Burns 1901, §5772 R. S. 1881. The cause was transferred from the Miami Circuit Court to the .Cass Circuit Court, and there, upon motion of appellee, the appeal was dismissed. This ruling of the court on the motion to dismiss is assigned as error.
The action of the board in entering into said contract with Lehman & Schmitt was an administrative act, and'not a decision from which an appeal will lie under said section. Board, etc., v. Davis (1894), 136 Ind. 503, 22 L. R. A. 515; Moffit v. State, ex rel. (1872), 40 Ind. 217; Farley v. Board, etc. (1891), 126 Ind. 468; Platter v. Board, etc. (1885), 103 Ind. 360; O’Boyle v. Shannon (1881), 80 Ind. 159; Good v. Burk (1906), 167 Ind. 462; Potts v. Bennett (1894), 140 Ind. 71. This being true, the motion to dismiss the appeal was properly sustained.
Judgment affirmed.
All concur.